Citation Nr: 1513092	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation to include as the result of exposure to herbicides, and/or as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides.

6.  Entitlement to service connection for atrial fibrillation, to include as the result of exposure to herbicides and/or as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was afforded a Board hearing, held by the undersigned, in November 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board denied the Veteran's claims in a June 2014 decision based, in pertinent part, on the lack of evidence to demonstrate that the Veteran served within the territorial waters of Vietnam during the Vietnam era.  The Board noted that the VA Adjudication Procedure Manual, M21-1MR provides that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.k.  During his Board hearing, the Veteran testified that he was anchored approximately 3-4 miles off of the coast.  Service aboard a ship that anchored in an open deep-water harbor such as Da Nang, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  As such, the Board found that presumptive herbicide exposure had not been demonstrated, and the Veteran's applications to reopen previously-denied claims for entitlement to service connection, based in part on such exposure, were denied.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2014).  


VACATUR

VA regulations provide that an appellate decision by the Board may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Since the Board's June 2014 decision, it has been determined that the ship on which the Veteran served, the U.S.S. Newport News, did in fact operate within an inland waterway of Vietnam in December 1968.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated January 2014.  

Also of record is a Standard Transfer Order, dated August 28, 1968, which indicates that the Veteran's ultimate destination was the U.S.S. Newport News.  Based on the fact that the updated report was of record at the time of the prior Board decision, and because the evidence indicates that the Veteran was most likely aboard the U.S.S. Newport News during a period in which the ship navigated an inland waterway in the Republic of Vietnam during the Vietnam Era, the June 2014 Board decision failed to provide the Veteran due process under the law, as pertinent evidence constructively of record was not discussed within the context of that decision.  Accordingly, in order to prevent prejudice to the Veteran, the June 26, 2014, Board decision must be vacated, and a new decision entered as if the June 26, 2014, Board decision had never been issued.

The issue of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes and/or as the result of herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The U.S.S. Newport News operated within an inland waterway of Vietnam in December 1968.

2.  The evidence of record indicates that the Veteran was likely aboard the U.S.S. Newport News in December 1968.

3.  In a final rating decision dated in August 2005, the RO denied entitlement to service connection diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities.  The Veteran was notified of the denial by letter dated in August 2005, including his appellate rights, but he did not file an appeal.



4.  Evidence received since the August 2005 rating decision is both new and material, raising a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities. 

5.  The Veteran is presumptively-assumed to have been exposed to herbicides during his period of active service.

6.  The diagnosis of diabetes is therefore attributable to service.

7.  The diagnosis of peripheral neuropathy of the bilateral upper and lower extremities is causally-related to the Veteran's diabetes.


CONCLUSIONS OF LAW

1.  The Board's September 2013 decision is vacated in its entirety. 38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The unappealed August 2005 rating decision that denied service connection for diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

3.  The evidence received since the August 2005 rating decision is new and material; the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The evidence received since the August 2005 rating decision is new and material; the claim for entitlement to service connection for atrial fibrillation is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


5.  The evidence received since the August 2005 rating decision is new and material; the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The evidence received since the August 2005 rating decision is new and material; the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  Diabetes mellitus is presumed to be linked to exposure to herbicides during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2014).  

8.  Peripheral neuropathy of the bilateral upper extremities is causally-related to a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).  

9.  Peripheral neuropathy of the bilateral lower extremities is causally-related to a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2014).  

In the instant case, the Veteran's claims to reopen previously-denied service connection claims based on the receipt of new and material evidence are granted herein, as are the Veteran's claim for service connection for diabetes and peripheral neuropathy of the bilateral upper and lower extremities.  As such, any deficiencies with regard to such regulations are harmless and non-prejudicial.  

New and Material Evidence

The Veteran has claimed entitlement to service connection for diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities.  He contends that these diabetes and atrial fibrillation are the result of exposure to herbicides during his period of active duty during the Vietnam era, and that peripheral neuropathy, and possibly atrial fibrillation, are causally-related to diabetes.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2014).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

According to the U.S. Court of Appeals for Veterans Claims (Court), pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claims in August 2005.  His diabetes claim was denied because service treatment records were silent for such a diagnosis, and because the evidence of record failed to demonstrate in-country service within the Republic of Vietnam.  His cardiac claim was denied on the same grounds.  His neuropathy claims were denied after no such diagnosis was found during service, and because his diabetes claim was denied.  While the RO addressed direct service connection for each claim, is it important to note that the Veteran testified that none of these claimed conditions were present during service, and that he is seeking service connection secondary to herbicide exposure only (and secondary to a service-connected disability, should diabetes be granted).  See Transcript, p. 19.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final decisions, new evidence has been added to the claims file.  Most pertinently, as noted above, it has been determined that the ship on which the Veteran served, the U.S.S. Newport News, did in fact operate within an inland waterway of Vietnam in December 1968.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated January 2014.  The Board has also reviewed the ships logs and does not doubt that the Veteran was aboard the U.S.S. Newport News at that time, nor does the Board question the location of the ship in Da Nang Harbor as relayed by the Veteran.

Therefore, the Veteran is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is evidence of record to show that he served within the "brown water" of Vietnam's river system during the Vietnam Era.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  Such service having been demonstrated, diabetes is presumptively-associated with such herbicide exposure in this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Such a presumption also lends weight to the Veteran's secondary claims.

In summation, new evidence establishes that the Veteran served on inland waterways while aboard the U.S.S. Newport News.  This evidence is also material to each issue, to include entitlement to service connection for atrial fibrillation based on herbicide exposure, as it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the claims for entitlement to service connection for diabetes, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities, each claimed as the result of exposure to herbicides and/or as secondary to diabetes mellitus, are reopened.  The issues of entitlement to service connection for these disorders are discussed in the following section, in addition to Remand portion of this decision.

Service Connection

As noted above, the Veteran has claimed entitlement to service connection for diabetes mellitus as the result of exposure to herbicides during his period of active duty during the Vietnam era.  The Veteran claims that he served aboard a ship which operated within an inland waterway of the Republic of Vietnam during the Vietnam Era.  The Board noted that the VA Adjudication Procedure Manual, M21-1MR provides that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.k.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  

It has been determined that the ship on which the Veteran served, the U.S.S. Newport News, did in fact operate within an inland waterway of Vietnam in December 1968.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated January 2014.  The Board has also reviewed the ships logs and does not doubt that the Veteran was aboard the U.S.S. Newport News at that time.

As to the issues of entitlement to service connection for peripheral neuropathy of the Veteran's bilateral upper and lower extremities, claimed at least in part as secondary to the Veteran's now-service-connected diabetes, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, a May 2005 private medical report indicates a diagnosis of "Diabetic Neuropathy," indicating that peripheral neuropathy is causally-related to his now-service-connected diabetes.  Moreover, a VA outpatient treatment report from October 2005 (and several others) lists the Veteran's diabetes diagnosis and his peripheral neuropathy in the same enumerated section under the heading "DM type II."  As such, the record contains evidence from both VA and private providers indicating that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is medically-linked to diabetes.

In summation, the Veteran is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is evidence of record to show that he served within the "brown water" of Vietnam's river system during the Vietnam Era.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  Such service having been demonstrated, diabetes is presumptively-associated with such herbicide exposure in this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Entitlement to service connection for diabetes mellitus is therefore granted.  Further, as the Veteran's peripheral neuropathy of the bilateral upper and lower extremities has been linked to his diabetes diagnosis, these two claims are granted as secondary to the Veteran's diabetes.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides; the claim is reopened.


New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation, to include as the result of exposure to herbicides and/or as secondary to diabetes mellitus; the claim is reopened.

Entitlement to service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the preceding section, as the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307.  However, while ischemic heart disease is presumptively-associated with such service, atrial fibrillation is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the evidence reveals a current diagnosis for atrial fibrillation.  The Veteran has claimed that this disorder is either linked to herbicide exposure, or in the alternate, is linked to his diabetes diagnosis, which is now service connected.  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

On remand, the Board finds that the Veteran should be afforded a VA examination to determine whether his atrial fibrillation is either related to his period of active service, to include actual exposure to herbicide agents, or caused and/or aggravated by a service-connected disability (such as diabetes mellitus).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination, to determine the nature and etiology of the Veteran's atrial fibrillation.  In addition, the examiner should address the following questions:

a)  Whether it is at least as likely as not (50 percent or greater) that atrial fibrillation either began during or was otherwise caused by his military service, to include actual exposure to herbicides notwithstanding that such a disorder is not presumptively-associated with such exposure.  Why or why not?

b)  Whether it is at least as likely as not (50 percent or greater) that atrial fibrillation was caused by a service connected disability (to specifically include diabetes mellitus).  Why or why not?

c)  Whether it is at least as likely as not (50 percent or greater) that atrial fibrillation was aggravated by (i.e. permanently made worse) any service-connected disability (to specifically include diabetes mellitus).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2.  After ensuring that all the requested development has been completed, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


